DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only (Claim 7 contains two sentences). Note the format of the claims in the patents cited.
Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the hull”.  There is insufficient antecedent basis for this claim limitation.
Claim 1 recites, “A silent jet propulsion system is installed inside the hull”.  It is unclear if this limitation means inside the pressure hull.  As best understood by the examiner the jet propulsion tunnels are tubular structures which are surrounded by the pressure hull and thus would not be considered to be inside the hull.  The examiner considers “inside the hull” to be within the confines of the pressure hull.
Regarding claim 1, the phrase "and the like" renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
The term "silent, fast, efficient and highly maneuverable" in claim 1 are relative terms which renders the claim indefinite.  The terms "silent, fast, efficient and highly maneuverable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 8 recites the limitations “the lamination cylinders”, “the number of the shaftless rim propellers”, and the “number of fins”.  There is insufficient antecedent basis for these claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann, US 3182623.  Lehmann discloses a jet propulsion system comprised of a plurality of jet propulsion engine units (29a, 29b) and jet propulsion unit shells (25a, 25b), each jet propulsion unit comprised of a plurality of shaftless rim propellers (27a, 27b) installed inside the hull 15 with no propeller outside the hull.  The examiner considers the ducts 19, 21a and 21b to be a plurality of lamination cylinders.  Lehmann further discloses the number of jet propulsion units can be changed (See Column 2 lines 25-27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3256849 discloses a propulsion system for maneuvering a submarine comprised of shaftless rim propellers. US 6203388 discloses a jet propulsion system for a surface ship comprised of ducted tunnels with shaftless rim drive propellers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617